Citation Nr: 1142917	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-24 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.

				
EPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Board referred the Veteran's claim for service connection for sinusitis.  As that claim does not yet appear to have been adjudicated in the first instance, it is again referred to the RO for the appropriate action.

As a final introductory matter, the Board notes that, following the issuance of the most recent supplemental statement of the case in August 2011, the Veteran submitted additional lay evidence in support of his claim unaccompanied by a waiver of RO review.  The Board acknowledges that the new evidence is largely cumulative of argument already of record.  38 C.F.R. § 20.1304 (2011).  Nevertheless, in view of the actions taken below, initial consideration of that new evidence by the RO should be undertaken. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's hepatitis C claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At the outset, the Board notes that risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110) November 30, 1998.  Additionally, a June 2004 VA Fast Letter addresses the alleged relationship between immunization with air gun injectors and hepatitis C infection.  VBA Fast Letter (04-13) June 29, 2004.  Specifically, that Fast Letter notes that transmission of the hepatitis C virus with air gun injections is 'biologically plausible,' notwithstanding the lack of any scientific evidence documenting such relationship.

In this case, the Veteran has repeatedly contended that he contracted hepatitis C through exposure to one or more of the in-service risk factors identified in the aforementioned VBA Fast Letters.  Specifically, he alleges that he was exposed to unsterilized air gun devices used to administer vaccinations, "infected needles" injected by medical professionals, and shaving razors contaminated with the blood of other service members.  Conversely, the Veteran emphatically denies exposure to other hepatitis C risk factors, including high-risk sexual activity and intranasal and intravenous drug use.  Parenthetically, the Board notes that illicit drug use constitutes willful misconduct and, thus, is not considered a valid means of establishing service connection even if incurred in the line of duty.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31263 (1998).

The Board observes that the Veteran, as a lay person, is competent to report events within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, he is competent to state that he was vaccinated with air gun injectors on examination prior to his entry into service.  Similarly, he is competent to report having had blood drawn with needles and having shared shaving razors with his fellow airmen.  Moreover, the Board finds the credibility of the Veteran's account is bolstered by its consistency with his service treatment records, which confirm that that he received vaccinations and underwent blood tests to assess his hemoglobin, packed cell volume, and white blood cell levels.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Further, the Board considers it significant that the Veteran has expressly stated that his long-term treating VA provider told him that the above risk factors were the likely cause of his hepatitis C.  Though a layperson, the Veteran is competent to report what his treating provider has told him in this regard.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board previously determined that the Veteran's assertions, in tandem with the other pertinent evidence of record, were sufficient to trigger the need for a VA examination in support of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  While mindful that the Veteran had already been afforded a VA examination in August 2009, the Board considered that examination to be inadequate for adjudication purposes because it had not addressed all of the aforementioned hepatitis C risk factors.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, the Board issued an April 2011 remand ordering that the Veteran undergo another VA examination to expressly address whether his reported exposure to air gun inoculations, infected needles, or contaminated razors had caused or contributed to his hepatitis C.  

Notwithstanding the Board's request, the ensuing VA examination, conducted in June 2011, does not appear to have adequately addressed the Veteran's reported in-service risk factors.  On the contrary, while the June 2011 VA examiner summarily concluded that there "was no history of in-service risk factors such as ... inoculation by use of 'infected needles as well as use of shared razors,'" she made no mention of the Veteran's lay assertions with respect to those risk factors.  As such, it is unclear whether the examiner considered that lay evidence of in-service incurrence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr, supra.

Moreover, while the June 2011 examiner opined that it was less likely that not that the Veteran's hepatitis C had resulted from the myalgia he incurred in service, the Board considers it significant that the Veteran has since asserted that his myalgia was a mere manifestation, rather than a cause, of his current disability.  Indeed, the Veteran has steadfastly maintained that his hepatitis C is due to one or more of the risk factors noted above.

In light of the foregoing, the Board finds that an additional VA opinion is needed in order to ensure full compliance with the terms of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand).  Specifically, on remand, the June 2011 VA examiner should be asked to render an addendum opinion regarding the etiology of the Veteran's hepatitis C, which expressly takes into account his assertions of in-service risk factors and all other pertinent lay and clinical evidence of record.

A remand is also warranted to ensure that all relevant VA medical records have been obtained.  The record reflects that, as of September 2010, the Veteran was receiving periodic treatment for hepatitis C and related medical conditions from the VA Community-Based Outpatient Clinic (CBOC) at Eglin Air Force Base, Florida.  As noted above, the Veteran has since indicated that his treating VA physician advised him of a positive correlation between his hepatitis C and his reported in-service risk factors.  However, it is unclear whether the Veteran's VA physician ever reduced that opinion to writing as no records from him or any other VA medical provider dated since September 2010 have yet been obtained.  The Board considers it especially likely that subsequently dated records may exist in light of the Veteran's VA treating physician's September 2010 notation, expressly indicating that the Veteran was scheduled for follow-up treatment in February 2011.  Accordingly, the Board finds that, on remand, a request should be made for all potentially outstanding VA medical records dated since September 2010.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all medical records dated since September 2010 from the VA Gulf Coast Veterans Health Care System, to specifically include all records from the VA Community-Based Outpatient Clinic at Eglin Air Force Base, Florida.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, forward the Veteran's claims file to the VA examiner who conducted the June 2011 examination.  If that examiner is not available, forward the claims file to another VA physician for review of the file and associated etiological opinions.  An additional examination is not necessary unless the examiner feels that an examination is needed to properly address the terms of the Board's remand.  The claims file should be reviewed by the VA examiner and the examiner's report should reflect that the claims file was reviewed. 

The VA examiner's addendum opinion should specifically address whether it is at least as likely as not that the Veteran's currently diagnosed hepatitis C is related to his reported in-service exposure to 1) unsterilized air gun devices used to administer vaccinations; 2) infected needles injected by medical professionals; and/or 3) shaving razors contaminated with the blood of other service members, or was otherwise incurred during service.  

In rendering the requested opinion, the VA examiner should expressly consider the Veteran's lay statements with respect to the above in-service risk factors and his account of his treating VA provider's assertions in this regard.  The VA examiner should also expressly consider all additional pertinent evidence obtained pursuant to this remand and any other evidence, including lay statements, which tend to show a continuity of hepatitis C symptoms since the Veteran's period of active service.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


